Citation Nr: 1825263	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating in excess of zero percent (noncompensable) for lumbar spondylosis with compression fractures at T8, T9, and S1.

2.  Whether the recoupment of severance pay by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from May 2004 to July 2011.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran provided the Veteran with a VA examination to determine the severity of his service-connected low back disability in November 2016.  At that time, a VA examiner indicated that the Veteran's low back disability did not cause any limitation of motion.  However, in a December 2016 VA treatment record, a VA examiner reported that the Veteran was experiencing back pain of sufficient severity to necessitate a referral for chiropractic care.  As the record of evidence does not contain any treatment records regarding the Veteran's chiropractic care, a remand is necessary to obtain additional treatment records.  Moreover, as the December 2016 VA treatment record suggests an increase in the severity of the Veteran's low back disability, an additional VA examination is needed.

In January 2015, the Veteran filed a timely notice of disagreement with respect to VA's October 2014 decision to recoup the offset of the military severance pay that was paid to the Veteran.  A statement of the case has not been issued in response to the January 2015 notice of disagreement.  This must be corrected on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of the propriety of the recoupment of severance pay by withholding VA disability compensation benefits.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return that issue to the Board.

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the low back disability, including chiropractic records.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

3.  Schedule the Veteran for a VA spine examination to determine the severity of the service-connected low back disability.  The examiner should note any functional impairment caused by the disability, including a full description of the effects of the disability upon the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare-up.  The examiner should further address: 1) the nature and extent of any ankylosis; 2) the frequency and duration of physician-prescribed bed rest (incapacitating episodes); 3) the severity of any associated objective neurological abnormalities; and 4) whether or not there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and all necessary diagnostic testing performed. 

4.  Then, readjudicate the claim for a higher initial rating for a low back disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


